United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2934
                       ___________________________

                                 Brunson Roberts,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

    Roderick Johnson, individual capacity; Antwon Emsweller; Ricky Webb,
   individual capacity; Felicia Piggee, individual capacity; and David Tucker,
                                individual capacity,

                    lllllllllllllllllllll Defendants - Appellees.
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: June 26, 2014
                               Filed: July 3, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Brunson Roberts appeals
following the district court’s1 dismissal of certain defendants, two adverse partial
summary judgment decisions, and adverse entry of judgment on a jury verdict. Upon
careful review of the record and the parties’ arguments on appeal, we find no basis
for reversal. First, to the extent Roberts argues that defense counsel violated a limine
order, we conclude that there was neither prejudicial error nor denial of a fair trial.
See Black v. Shultz, 530 F.3d 702, 706 (8th Cir. 2008) (violation of limine order may
only serve as basis for new trial when order is specific in its prohibition and violation
is clear; decision to grant new trial is reviewed for clear abuse of discretion; party is
entitled to new trial due to limine violation only where violation constitutes
prejudicial error or results in denial of fair trial). Second, as to his assertion that he
received ineffective assistance of counsel at trial, we note that there is no right to
counsel in a civil case. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988)
(no constitutional or statutory right to effective assistance of counsel in civil case;
remedy for ineffective assistance of appointed counsel in civil action is legal
malpractice suit). Third, we conclude, upon de novo review, that the district court
properly disposed of many of Roberts’s claims prior to trial. See Rochling v. Dep’t
of Veterans Affairs, 725 F.3d 927, 937 (8th Cir. 2013) (summary judgment decision
is reviewed de novo); King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir.
2010) (dismissal for failure to exhaust administrative remedies is reviewed de novo).
Finally, we conclude that Roberts has not shown entitlement to any relief based on
his assertion that a transport officer engaged in misconduct during the trial.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-